Appeal by the defendant pursuant to CPL 450.10 (5) from an order of the Supreme Court, Queens County (McGann, J.), dated February 7, 2011, which denied, without a hearing, his motion pursuant to CPL 440.30 (1-a) for forensic DNA testing of certain evidence.
Ordered that the order is affirmed.
The Supreme Court properly denied, without a hearing, the defendant’s motion pursuant to CPL 440.30 (1-a) for DNA test*1088ing of a necklace found in the victim’s motor vehicle since the defendant failed to show that there was a reasonable probability that the verdict, which resulted in a conviction of, among other crimes, murder in the second degree, would have been more favorable to him had DNA tests been performed (see CPL 440.30 [1-a]; People v Perry, 89 AD3d 1114, 1115 [2011]; People v Bolling, 65 AD3d 1054 [2009]; People v Weay, 54 AD3d 695, 695 [2008]).
The defendant’s remaining contentions are not properly before this Court.
Balkin, J.E, Dickerson, Chambers and Hall, JJ., concur.